Citation Nr: 0703388	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 

2.  Entitlement to an increased rating for a shell fragment 
wound in the left foot with a retained body in Muscle Group 
X, currently rated as 10 percent disabling.   

3.  Entitlement to an increased rating for a shell fragment 
wound in the right leg with a moderate injury to Muscle Group 
XI, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  


REMAND

Review of the record reveals that the veteran has not been 
afforded a comprehensive VA psychiatric examination since 
January 2002.  The record reflects hospitalization for 
treatment of PTSD from January to February 2004 and some 
outpatient treatment reports dated thereafter.  However, 
these reports do not contain the clinical findings necessary 
to determine the proper rating to be assigned for the 
veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board also finds the record, to include the reports from 
VA muscle and peripheral nerve examinations conducted in 
October 2004, to not include the clinical findings necessary 
to evaluate the veteran's service-connected residuals of a 
shell fragment wound to Muscle Group X of the left foot and 
Muscle Group XI of the right leg under the Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5310, 5311.  

When a medical examination report "does not contain 
sufficient detail," adjudicators are required to "return 
the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2006); see also Massey v. Brown, 7 Vet. App. 
204 (1994) (finding that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria).  Thus, in light of the 
above, the RO must afford the veteran the examinations 
requested below.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (finding that fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).

For the reasons stated above, this case is REMANDED for the 
following actions: 

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
global assessment functioning score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.  

3.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive examination conducted by an 
appropriate VA physician to determine the 
severity of the service-connected 
residuals of a shell fragment wound to 
Muscle Group X of the left foot and 
Muscle Group XI of the right leg.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
October 2004 VA examination reports.

All necessary special studies or tests 
are to be accomplished.  The examiner 
must report pertinent medical complaints, 
symptoms, and clinical findings. 
Specifically, the examiner must discuss 
the degree of severity (i.e., severe, 
moderately severe, moderate, slight) of 
any Muscle Group X or XI dysfunction 
found.  If subjective complaints cannot 
be confirmed by the objective evidence 
and correlated to a specific diagnosis, 
it must be so stated.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed. 

With respect to Muscle Group X of the 
left foot, the examiner should assess the 
severity of any dysfunction with 
propulsion thrust in walking and the 
affected flexor digitorum brevis, 
abductor hallucis, abductor digit minim, 
quadratus plantae, lumbricales, flexor 
hallucis brevis, adductor hallucis, 
flexor digiti minimi brevis, dorsal and 
plantar interossei, plantar aponeurosis, 
long plantar and calcaneonavicular 
ligament, tendons of the posterior 
tibial, peroneus longus and long flexors 
of the great and little toes.  

As for Muscle Group XI of the right leg, 
the examiner should assess the severity 
of any dysfunction with propulsion, 
plantar flexion of the foot, flexion of 
the toes, stabilization of the arch, 
flexion of the knee, and affected 
muscles; namely the triceps surae, 
tibialis posterior, peroneus longus, 
peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and 
plantaris.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of this claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report to 
either examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the claims on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board 


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


